            Case 1:20-mc-00679-AJN Document 3 Filed 12/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION PURSUANT TO 28
 U.S.C. § 1782 FOR LEAVE TO TAKE                           Case No. 20 mc. ____
 DISCOVERY FOR USE IN A FOREIGN
 PROCEEDING,

                                           Applicant.


                           DECLARATION OF DUANE L. LOFT

       Pursuant to 28 U.S.C. § 1746, I, Duane L. Loft, declare under penalty of perjury as follows:

       1.      I am an attorney admitted to practice in New York and a partner in the law firm

Boies Schiller Flexner LLP. I submit this Declaration in support of the Ex Parte Application

Pursuant to 28 U.S.C. § 1782 for Leave to Take Discovery for Use in a Foreign Proceeding by

Winterbrook Capital Limited.

       2.      Attached to this declaration as Exhibit 1 is a true and correct copy of a Statement

of Financial Condition as of December 31, 2018 for Winterbrook Capital Limited.

       3.      Attached to this declaration as Exhibit 2 is a true and correct copy of the Form 10-

K submitted by Lazard Ltd. to the Securities and Exchange Commission for the fiscal year ending

December 31, 2019.

       4.      Attached to this declaration as Exhibit 3 is a true and correct copy of the Form 10-

K submitted by Lazard Group to the Securities and Exchange Commission for the fiscal year

ending December 31, 2019.

       5.      Attached to this declaration as Exhibit 4 is a true and correct copy of the Official

List of Shareholders and Direct Subsidiaries (“Actionnaires et filiales directes”) of Maison Lazard

retrieved from the website https://www.societe.com/.
            Case 1:20-mc-00679-AJN Document 3 Filed 12/04/20 Page 2 of 4




       6.      Attached to this declaration as Exhibit 5 is a true and correct copy of corporate

registration information for LionTree LLC taken from the Delaware Division of Corporations.

       7.      Attached to this declaration as Exhibit 6 is a true and correct screenshot of the

LinkedIn profile of LionTree LLC.

       8.      Attached to this declaration as Exhibit 7 is a true and correct copy of a Statement

of Financial Condition as of December 31, 2018 for LionTree Advisors LLC.

       9.      Attached to this declaration as Exhibit 8 is a true and correct copy of the Report

and Financial Statements for the year Ended 31 March 2019 for LionTree Advisors UK LLP.

       10.     Attached to this declaration as Exhibit 9 is a true and correct excerpt from a

WestLaw PeopleMap Report for Dexter G. Goei.

       11.     Attached to this declaration as Exhibit 10 is a true and correct copy of an Offer

Memorandum dates November 24, 2020 for a cash offer for the shares of Altice Europe N.V. by

Next Private B.V.

       12.     Attached to this declaration as Exhibit 11 is a true and correct copy of the Annual

Report for Altice Europe N.V. for the year 2019.

       13.     Attached to this declaration as Exhibit 12 is a true and correct copy of a joint press

release by Altice Europe N.V. and Next Private B.V. dated September 11, 2020 (the “Joint Press

Release”).

       14.     Attached to this declaration as Exhibit 13 is a true and correct copy of an article

from Bloomberg.com published on September 11, 2020 called “Drahi Offers $3 Billion to Take

Europe Phone Empire Private.”




                                                 2
            Case 1:20-mc-00679-AJN Document 3 Filed 12/04/20 Page 3 of 4




       15.     Attached to this declaration as Exhibit 14 is a true and correct copy of an article

from the Financial Times published on September 11, 2020 titled “Drahi offers to take Altice

Europe private in €2.5bn buyout.”

       16.     Attached to this declaration as Exhibit 15 is a true and correct copy of a letter dated

October 1, 2020 to the Board of Altice Europe N.V. from Lucerne Capital Management, LP.

       17.     Attached to this declaration as Exhibit 16 is a true and correct copy of a Position

Statement issued by Altice Europe N.V. on November 24, 2020 (the “Position Statement”).

       18.     Attached to this declaration as Exhibit 17 is a true and correct copy of a letter dated

November 27, 2020 to the Board of Altice Europe N.V. from Winterbrook (the “Winterbrook

Letter”).

       19.     Attached to this declaration as Exhibit 18 is a true and correct copy of a letter dated

November 29, 2020 to the Board of Altice Europe N.V. from Lucerne Capital Management, LP.

       20.     Attached to this declaration as Exhibit 19 is a true and correct copy of the Form 10-

K submitted by Altice USA, Inc. to the Securities and Exchange Commission for the fiscal year

ending December 31, 2019.

       21.     Attached to this declaration as Exhibits 20 through 24 are draft subpoenas to be

served in substantially the same form on Respondents Lazard Group LLC, Lazard Ltd., LionTree

LLC, LionTree Advisors LLC, and Dexter Goei.



                                               *****




                                                 3
          Case 1:20-mc-00679-AJN Document 3 Filed 12/04/20 Page 4 of 4




      I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: December 4, 2020
       New York, New York


                                                            /s/ Duane L. Loft
                                                            Duane L. Loft




                                                4
